DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umezaki (US 20130158846).
Regarding claims 1, 9, 17, Umezaki discloses a computing system comprising: a network communication interface (See paragraph 0007-0008); one or more processors 0046; a memory storing instructions that, when executed by the one or more processors (See paragraph 0046), cause the computing system to: compute a timing interval between high-capacity vehicles (HCVs) for each of a plurality of HCV corridors within a geographic region to control rates of HCVs entering and exiting each 
 
Regarding claims 2-3, 8, 10-11, 15-16, Umezaki discloses wherein the timing intervals are computed based on service data stored for the geographic region, the service data including numbers of HCVs providing the transport service or available to provide the transport service in the geographic region, travel times from the start area of each corridor to its corresponding end area, travel times from the end area of each corridor to the start area of every corridor, and an expected demand for the transport service along each corridor;  and wherein the timing intervals are recomputed with updated service data after a programmed duration of time has elapsed (See paragraph 0057, 0066).

Allowable Subject Matter

Claims 4-7, 12-14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These limitations are neither taught nor obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levinson (U.S Pub No. 20200192366) discloses an event based data logging but does not teach the specific of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661